20-11007-mg        Doc 24     Filed 07/10/20 Entered 07/10/20 09:55:10           Main Document
                                           Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________X
                                          :                   Chapter 11

In re:                                                :       Case No.: 20-11007 (MG)

20 East 76th Street Co., LLC,                         :

                  Debtor.                 :
__________________________________________X

         ORDER: (I) GRANTING THE INVOLUNTARY CHAPTER 11 PETITION
            AND (II) CONVERTING CASE TO CHAPTER 7, SUA SPONTE

         Upon the Involuntary Petition Against 20 East 76th Street Co., LLC (ECF Doc. # 1) (the

“Petition”); the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); venue of this case (the “Case”)

and the Petition in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; it appearing

that proper and adequate notice of the Petition has been given and that no other or further notice

is necessary; this Court having reviewed the pleadings filed in the Case; this Court having held a

hearing to consider the relief requested in the Petition; any objections to the Petition having been

overruled; and based upon the record and for the reasons set forth at the hearing

         IT IS HEREBY ORDERED THAT:

         1.     The Petition is GRANTED as set forth herein.

         2.     An order for relief under chapter 11 is entered in the Case.

         3.     Under section 105(a) of the Bankruptcy Code, the Court, sua sponte, finds that

“cause” exists pursuant to section 1112(b) of the Bankruptcy Code and converts the Case to a case

under chapter 7.

                            [Remainder of Page Intentionally Left Blank]
20-11007-mg      Doc 24    Filed 07/10/20 Entered 07/10/20 09:55:10          Main Document
                                        Pg 2 of 2



       4.     Given the exigencies, the United States Trustee shall appoint a chapter 7 trustee

immediately forthwith.




IT IS SO ORDERED.
Dated: July 10, 2020
       New York, New York

                                           _____/s/ Martin Glenn_______
                                                  MARTIN GLENN
                                           United States Bankruptcy Judge




                                              2
